       Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA



PNC BANK, N.A.,
                                           CASE NO. 2:20-cv-1886
                   Plaintiff,
                                           JURY TRIAL DEMANDED
           v.

UNITED SERVICES AUTOMOBILE                 Electronically Filed
ASSOCIATION,

                   Defendant.




                  COMPLAINT FOR DECLARATORY JUDGMENT




                                                 PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                    CASE NO. ___
            Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 2 of 10




       Plaintiff PNC Bank, N.A. (“PNC”) files this Complaint against Defendant United Services

Automobile Association (“USAA”) seeking declaratory judgment of non-infringement as to U.S.
Patent Nos. 8,699,779 (“the ’779 patent”) and 8,977,571 (“the ’571 patent”) (collectively, the

“Patents-in-Suit”). PNC hereby alleges as follows:

                                     NATURE OF ACTION

       1.       This is an action arising under the patent laws of the United States, 35 U.S.C. § 1

et. seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, seeking a declaratory
judgment of non-infringement of the Patents-in-Suit and for such other relief as the Court deems

just and proper.

       2.       USAA’s patent litigation campaign has placed a cloud over PNC’s products and

services, and USAA’s accusations against PNC of infringing the Patents-in-Suit have created a
justiciable controversy between PNC and USAA. PNC seeks to resolve an actual, immediate, and

substantial controversy with USAA as to the Patents-in-Suit.

                                         THE PARTIES

       3.       Plaintiff PNC is a nationally chartered banking association organized and existing

under the National Bank Act, with its principal place of business at The Tower at PNC Plaza 300,
Fifth Avenue Pittsburgh, Pennsylvania 15222.

       4.       Upon information and belief, Defendant USAA is a reciprocal inter-insurance
exchange and unincorporated association organized under the laws of the State of Texas having
its principal place of business at 9800 Fredericksburg Road, San Antonio, Texas 78288. On

information and belief, USAA regularly conducts business throughout the United States, including

within this District, and through its website at www.usaa.com and USAA Mobile smartphone

applications.

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over this action pursuant to federal

question jurisdiction, 28 U.S.C. §§ 1331 and 1338(a), the Declaratory Judgment Act, 28 U.S.C.
§§ 2201–2202, and the Patent Laws of the United States, 35 U.S.C. § 1 et seq.


                                                                 PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                   1                                                CASE NO. ___
            Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 3 of 10




       6.      This Court has subject matter jurisdiction over this action because, as alleged

further below, an actual and justiciable controversy exists between PNC and USAA as to the
alleged infringement of the Patents-in-Suit.

       7.      This Court has general and specific personal jurisdiction over USAA. USAA is

subject to this Court’s specific and/or general personal jurisdiction pursuant to due process and/or
the Pennsylvania Long Arm Statute, at least because (1) USAA has minimum contacts in this

forum and directed at residents of this forum and (2) the assertion of personal jurisdiction is

reasonable and fair.

       8.      USAA filed suit against PNC, a company having its principal place of business in

this District. see United Services Automobile Ass’n v. PNC Bank, N.A., No. 2-20-cv-00319 (E.D.
Tex.) (“PNC EDTX Case”). And USAA regularly conducts business throughout the United States,

including within this District. For example, USAA has registered with the Pennsylvania Insurance

Department to be a licensed insurance carrier in the Commonwealth of Pennsylvania. Ex. 1.

Further, USAA provides banking products and services to customers throughout the United States,

including in this District. Thus, USAA’s contacts with PNC in the Western District of

Pennsylvania arise from USAA’s purposefully directed contacts with this District.

       9.      For example, on information and belief, USAA derives substantial revenue from

Pennsylvania residents and residents of this District, and USAA is licensed to conduct business
and sell property and casualty insurance, among other products, within Pennsylvania and this

District. On information and belief, USAA owns or operates several companies licensed and

registered in Pennsylvania serving as USAA’s agents to conduct regular and systematic business

within Pennsylvania and this District, such as USAA Casualty Insurance Company, USAA

General Indemnity Company, Garrison Property and Casualty Insurance Company, and USAA

Financial Insurance Agency. On information and belief, by registering itself or through its agents

to conduct business in Pennsylvania, USAA is subject to general personal jurisdiction within

Pennsylvania and in this District.

       10.     On information and belief, USAA has owned and operated at least three places of


                                                                  PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                   2                                                 CASE NO. ___
          Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 4 of 10




business within Pennsylvania: (1) a USAA Fund Management center at 123 S Broad St.,

Philadelphia, PA 19109; (2) a USAA Investment Management center at 123 S Broad St.,
Philadelphia, PA 19109; and (3) a USAA Lender Services center at 1000 Commerce Drive, Suite

110, Pittsburgh, PA 15275, which is in this District. On information and belief, these centers

provide or provided face-to-face personal service to USAA customers residing in Pennsylvania

and in this District.

        11.     On information and belief, USAA actively invests in many Pittsburgh area

companies and retains equity and/or a controlling interest in these companies. On information and
belief, USAA also conducts substantial and systematic business throughout Pennsylvania through

its limited partnerships with many Pennsylvania residents.

        12.     At least by providing continuous and systematic contacts within this District,

including conducting substantial and regular business of providing insurance and banking products
and services, USAA is subject to general personal jurisdiction in this District.

        13.     This Court has specific personal jurisdiction over USAA at least because of

USAA’s purposefully directed activities at residents of this forum, including PNC. This suit arises
out of and relates to those activities.

        14.     On information and belief, USAA conducted extra-judicial patent enforcement by

targeting alleged patent infringers’ business activities in attempts to affect competition. USAA
retained and employed a law firm, Epicenter Law, PC (“Epicenter”) at least as its agent—which

USAA exercises control over—to launch an aggressive patent licensing and enforcement

campaign relating to the Patents-in-Suit and targeting financial institutions. See, e.g., Mitek

Systems, Inc. v. United Services Automobile Association, No. 3:19-cv-07223-EMC, (“Mitek

lawsuit”), Dkt. 1, Ex. A (N.D. Cal. Nov. 1, 2019) (enforcement letter from Epicenter discussing

USAA patent portfolio pertaining to Deposit@Mobile®); see also PNC EDTX Case, Dkt. 1,

¶¶ 29–35 (USAA complaint discussing USAA patent portfolio pertaining to Deposit@Mobile®).

On information and belief, Epicenter, on behalf of USAA, sent over 1,000 patent licensing demand

letters to financial institutions across the country. These letters explained that “USAA has asked


                                                                  PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                   3                                                 CASE NO. ___
           Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 5 of 10




Epicenter Law to approach financial institutions to offer a license, on reasonable terms, as fair

compensation for the continued use of this patent-protected innovation.” Mitek lawsuit, Dkt. 1,
Ex. A. On information and belief, at least some of these letters included one or more “claim charts”

detailing alleged infringement of one or more of the patents allegedly pertaining to the USAA

patent portfolio for Deposit@Mobile®. Id.; see also PNC EDTX Case, Dkt. 1, ¶ 33. And, it is

likely that out of the 1,000 patent licensing demand letters sent by Epicenter across the country

that at least one letter was sent to the WDPA.

         15.   At least by purposefully directing activities at residents of this forum, which

activities this suit arises from and relates to, and because personal jurisdiction over USAA is
reasonable and fair here, USAA subjected itself to specific personal jurisdiction within this Court.

         16.   On information and belief, USAA’s smartphone applications and website direct its

customers to automated teller machines (ATMs) located in this district to conduct business with
USAA. USAA’s website specifically lists 645 ATMs located in the Western District of

Pennsylvania as locations where customers can conduct their business with USAA, such as

withdrawing cash, depositing cash, or depositing checks. Ex. 2.

         17.   On information and belief, USAA is organized as a reciprocal inter insurance

exchange, thus, its customers/members are legally part-owners of USAA. PNC EDTX Case, Dkt.
1, ¶ 2. Additionally, USAA members (i.e., legally part-owners) in this District are insured through

contracts with one another. As such, each USAA member’s personal computer or personal mobile

device is a USAA-approved place from which partial-owners of USAA are regularly conducting

USAA business. Partial owners of USAA conduct such USAA business on personal computers

and personal mobile devices in this District.

         18.   On information and belief, USAA has employees located in the Western District of

Pennsylvania. These USAA employees have places of business in this District, including but not
limited to their home offices, from which they regularly conduct USAA’s business. USAA also

solicits additional employees in this District and to work in this District via public job postings.

Ex. 3.


                                                                  PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                   4                                                 CASE NO. ___
          Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 6 of 10




        19.     In view of USAA’s 645 advertised ATM locations in this district, in combination

with USAA’s employees living and working in this District, USAA’s solicitation of employees in
this District, and business regularly conducted by USAA’s part-owners and employees in this

District, USAA regularly and purposefully conducts business in this District.

        20.     At least by purposefully directing activities at residents of this forum, which

activities this suit arises from and relates to, and because personal jurisdiction over USAA is
reasonable and fair here, USAA is subject to specific personal jurisdiction in this District.

        21.     Finding personal jurisdiction over USAA does not offend traditional notions of fair

play and substantial justice. USAA has availed itself of the benefits and protections of the
Commonwealth of Pennsylvania by bringing numerous suits throughout Pennsylvania courts.1

        22.     On information and belief, venue is proper in the Western District of Pennsylvania

pursuant to 28 U.S.C. § 1391(b) and (c) at least because USAA regularly conducts business in this
District, USAA is subject to personal jurisdiction in this District, and a substantial part of the

events giving rise to this action occurred in this District.

        23.     On information and belief, venue is proper in the Western District of Pennsylvania

pursuant to 28 U.S.C. § 1391(b)(1) because, for the purpose of the venue statue, an entity is deemed
to reside in any judicial district in which such defendant is subject to the court’s personal

jurisdiction.


1 See, e.g., United Services Automobile Ass’n v. Defendant, No. 2020-001741 (Ct. of C. P.,
Delaware Cty.) (Feb. 18, 2020); United Services Automobile Ass’n v. Freiling, No. AR-19-005278,
(Ct. of C. P., Allegheny Cty.) (Oct. 28, 2019); United Services Automobile Ass’n v. Rosario-
Moreda, No. 16-3880, (Ct. of C. P., Berks Cty.) (Mar. 30, 2016); United Services Automobile
Ass’n v. Eisman, No. 14JU06076, (Ct. of C. P., Westmoreland Cty.) (Mar. 11, 2016); United
Services Automobile Ass’n v. Frederickson, No. CI-15-10703, (Ct. of C. P., Lancaster Cty.) (Dec.
14, 2015); United Services Automobile Ass’n v. Tuth, No. 15-20352, (Ct. of C. P., Berks Cty.)
(Nov. 11, 2015); United Services Automobile Ass’n v. Thompson, No. AR-15-004905, (Ct. of C.
P., Allegheny Cty.) (Oct. 14, 2015); United Services Automobile Ass’n v. Finerghty, No.
201504317, (Ct. of C. P., Bucks Cty.) (Dec. 14, 2015); United Services Automobile Ass’n v.
Williams, No. 2015-12294, (Ct. of C. P., Montgomery Cty.) (June 3, 2015); United Services
Automobile Ass’n v. Omega Flex, Inc., No. 14-22275, (Ct. of C. P., Berks Cty.) (Dec. 5, 2014);
United Services Automobile Ass’n v. Conway, No. 2014-008994 (Ct. of C. P., Delaware Cty.) (Oct.
9, 2014); United Services Automobile Ass’n v. Morales, No. 2014-17437 (Ct. of C. P.,
Montgomery Cty.) (June 10, 2014).


                                                                  PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                     5                                               CASE NO. ___
          Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 7 of 10




       24.      Additionally, on information and belief, venue is proper in the Western District of

Pennsylvania pursuant to 28 U.S.C. § 1391(b)(2) because alleged infringing actions—such as
licensing, selling, inducing, and using—occur in this District. A substantial part of the PNC’s

allegedly infringing activity took place here, making venue proper in this District under

§ 1391(b)(2).

                                  FACTUAL BACKGROUND

                                        The Patents-in-Suit

       25.      The ’779 patent, entitled “Systems and Methods for Alignment of Check During

Mobile Deposit,” indicates on its face an issue date of April 15, 2014. A true and correct copy of
the ’779 patent is attached hereto as Ex. 4. Upon information and belief, USAA has a direct or

indirect ownership interest in the ’779 patent.

       26.      The ’571 patent, entitled “Systems and Methods for Image Monitoring of Check

During Mobile Deposit,” indicates on its face an issue date of March 10, 2015. A true and correct
copy of the ’571 patent is attached hereto as Ex. 5. Upon information and belief, USAA has a

direct or indirect ownership interest in the ’571 patent.

       27.      USAA has previously represented that it is the assignee of all right, title, and

interest in the Patents-in-Suit. USAA v. Wells Fargo Bank, No. 2:18-cv-00245-JRG, Dkt. 1 at ¶ 13
(E.D. Tex. Jun. 7, 2018).

                                 Acts Giving Rise to this Action

       28.      As part of PNC’s own mobile application (the “PNC Mobile app”), PNC provides

a mobile check deposit feature where consumers may deposit checks using their mobile devices.

       29.      On September 30, 2020, USAA filed suit against PNC, alleging that the PNC

Mobile app, including its mobile check deposit feature and related technology, infringe U.S. Patent

Nos. 10,482,432 and 10,621,559. PNC EDTX Case, Dkt. 1 (Sept. 30, 2020). On December 2,

2020, USAA sought leave to amend its complaint to add additional allegations that the PNC

Mobile app, including its mobile check deposit feature and related technology, also directly




                                                                 PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                    6                                               CASE NO. ___
          Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 8 of 10




infringe the ’779 and ’571 patents and that PNC, through its mobile deposit feature and technology,

induced infringement of and contributorily infringed the ’779 and ’571 patents. PNC EDTX Case,

Dkt. 11 (Dec. 2, 2020); PNC EDTX Case, Dkt. 12 at ¶¶ 78, 81, 82, 88, 93, 94 (Dec. 2, 2020) That

motion was mooted when, also on December 2, 2020, PNC consented to USAA’s filing of its

amended complaint. However, despite being free to file its amended complaint at that time and

thereafter, and despite the fact that its motion for leave to amend was now moot, USAA has

declined to file its amended complaint.

       30.     Based on the foregoing allegations, PNC has a legitimate fear that USAA will, at

some point in time, seek to assert the ’779 and ’571 patents against it and there is a substantial

controversy between PNC and USAA. PNC and USAA have adverse legal interests with respect

to the question of infringement of the Patents-in-Suit. Given USAA’s allegations in the PNC

EDTX Case, the dispute between PNC and USAA is immediate and real.

                                       COUNT I
         (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,699,779)

       31.     PNC realleges the foregoing paragraphs as if fully set forth herein.

       32.     PNC, through the manufacture, use, and/or sale of the PNC Mobile app—which

uses technology from NCR (National Cash Register) Corporation and, upon information and belief
indirectly uses Mitek’s MiSnap™ and related remote deposit technology—has not and does not

infringe, induce infringement, or contribute to the infringement of any enforceable claim of the

’779 patent, either literally or under the doctrine of equivalents.

       33.     PNC’s customers’ use of the PNC Mobile app and related remote deposit

technology has not and does not infringe, induce infringement, or contribute to the infringement
of any enforceable claim of the ’779 patent, either literally or under the doctrine of equivalents.

       34.     For example, on information and belief, the PNC Mobile app and related remote

deposit technology do not infringe at least because they do not “determine whether the image of
the check aligns with the alignment guide” or “automatically capture the image of the check when



                                                                      PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                    7                                                    CASE NO. ___
          Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 9 of 10




the image of the check is determined to align with the alignment guide,” as required by independent

claims 1 and 10 of the ’779 patent. In addition, PNC has never had any intent to cause its customers
to infringe the ’779 patent.

       35.     The PNC Mobile app thus does not meet the elements of the ’779 patent claims.

       36.     PNC is entitled to a declaration pursuant to 28 U.S.C. §§ 2201 and 2202 that PNC

does not infringe any claim of the ’779 patent.

                                      COUNT II
         (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,977,571)

       37.     PNC realleges the foregoing paragraphs as if fully set forth herein.

       38.     PNC, through the manufacture, use, and/or sale of the PNC Mobile app—which

uses technology from NCR Corporation and, upon information and belief indirectly uses Mitek’s
MiSnap™ and related remote deposit technology—has not and does not infringe, induce

infringement, or contribute to the infringement of any enforceable claim of the ’571 patent, either

literally or under the doctrine of equivalents.

       39.     PNC’s customers’ use of the PNC Mobile app and related remote deposit

technology has not and does not infringe, induce infringement, or contribute to the infringement
of any enforceable claim of the ’571 patent, either literally or under the doctrine of equivalents.

       40.     For example, the PNC Mobile app and related remote deposit technology do not
infringe at least because they do not “capture the image of the check [with/using] the camera when
the image of the check [in the field of view] passes the monitoring criterion,” as required by

independent claims 1 and 9 of the ’571 patent. In addition, PNC has never had any intent to cause

its customers to infringe the ’571 patent.

       41.     The PNC Mobile app thus does not meet the elements of the ’779 patent claims.

       42.     PNC is entitled to a declaration pursuant to 28 U.S.C. §§ 2201 and 2202 that PNC

does not infringe any claim of the ’779 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, PNC respectfully requests the following judgment and relief from this


                                                                  PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                    8                                                CASE NO. ___
          Case 2:20-cv-01886-JFC Document 1 Filed 12/04/20 Page 10 of 10




Court:

         A.     A declaration that PNC has not infringed, and does not infringe, either directly or

indirectly, any valid and enforceable claim of the Patents-in-Suit through the manufacture, use,
and/or sale of PNC’s products, software, or technology, either literally or under the doctrine of

equivalents;

         B.     An order declaring that PNC is the prevailing party and that this case is an

exceptional case under 35 U.S.C. § 285, and awarding PNC its costs, expenses, and reasonable
attorneys’ fees under 35 U.S.C. § 285 and all other applicable statutes, rules and common law,

including this Court’s inherent authority; and

         C.     Any other equitable and/or legal relief that this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

         In accordance with Federal Rule of Civil Procedure 38(b), PNC demands a trial by jury on

all issues so triable.




Dated: December 4, 2020                            Respectfully submitted,

                                                   PNC Bank, N.A.

                                                    By:      /s/ Perry A. Napolitano

 Of Counsel:

 Lionel M. Lavenue                                  Perry A. Napolitano
 lionel.lavenue@finnegan.com                        pnapolitano@reedsmith.com
 FINNEGAN, HENDERSON, FARABOW,                      Pa. I.D. 56789
   GARRETT & DUNNER, LLP                            Justin J. Kontul
 Two Freedom Square                                 jkontul@reedsmith.com
 11955 Freedom Drive                                Pa. I.D. 206026
 Reston, VA 20190                                   Reed Smith LLP
 Telephone:    (571) 203-2700                       Reed Smith Centre
 Facsimile:    (202) 408-4400                       225 Fifth Avenue
                                                    Pittsburgh, PA 15222
                                                    Telephone:     (412) 288-7230
                                                    Facsimile:      (412) 288-3063

                                                    Attorneys for Plaintiff
                                                    PNC Bank, N.A.



                                                                 PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT
                                                   9                                                CASE NO. ___
